Citation Nr: 1130386	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES


1.  Entitlement to service connection for actinic keratoses and skin cancer lesions.

2.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On May 19, 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

(The decision below addresses the Veteran's claim of service connection for a sleep disability.  The claim of service connection for actinic keratoses and skin cancer lesions is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a currently diagnosed sleep disability.


CONCLUSION OF LAW

The Veteran does not have a sleep disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2010, the Veteran applied for VA disability compensation, seeking service connection for a sleep disability.  He reported not being able to sleep for more than three hours at time.  During his May 2011 hearing, the Veteran stated that beginning in his forties, he would routinely wake up after only four hours of sleep and would be unable to fall back asleep.  The Veteran's wife testified that the Veteran snored loudly at night.  When asked whether she had noticed him gasping for breath at night, she replied that he would "just kind of like that inhale."  She further reported that his sleep difficulties were increasing in severity.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  

After review of the record, the Board finds that service connection for a sleep disability is not warranted.  In this regard, the Board notes that the Veteran's service treatment records (STRs) are silent for complaints or treatment related a sleep disability.  The post-service medical evidence of record is also silent for complaints or treatment related to a sleep problem.  Similarly, the medical evidence of record fails to disclose a current diagnosis of any sleep disability.  Although the Veteran and his wife testified that the Veteran has difficulty sleeping for an extended period of time, neither party indicated that the Veteran has been diagnosed as having any specific sleep disability.  The Veteran himself reported that he had not undergone a sleep study or been diagnosed with a specific disability.  Nor did the Veteran assert that he suffered from any specific sleep disability.  In essence, there is no evidence, lay or medical, to support a finding that the Veteran has at any point since filing a diagnosed sleep disability.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  However, as stated previously, the Veteran has not proffered any evidence of a current diagnosis.  Further, there is no indication from the record, to include the May 2011 hearing testimony, that the Veteran has experienced symptoms related to a sleep disability continuously since service.  Indeed, the Veteran himself reported that onset of his sleep difficulties did not occur until he was in his forties, which would have been approximately 20 years after his discharge from military service.  

Without evidence of a currently diagnosed sleep disability, the Board finds that the claim of service connection for a sleep disability must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2010).  

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with his claim of service connection for a sleep disability.  A medical examination may be warranted in cases, such as this, where there is no evidence of a current disability but there is evidence of a persistent or recurrent symptom of a disability, such as sleeplessness.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as will be discussed in greater detail below, because the Veteran has proffered no evidence other than his own assertions that his sleeplessness may be related to his military service, a VA examination is not warranted in this case.  Id.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in March 2010.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate a service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim of service connection for a sleep disability has been obtained.  The evidence includes his STRs, service personnel records, and lay statements, to include his May 2011 hearing testimony.  The Veteran himself stated that he had not undergone a sleep study or discussed his sleep difficulties with any doctors.  Thus, the Board finds that there are no relevant medical records outstanding.  The Veteran was also afforded a hearing in his case and a transcript of that hearing is part of the record.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim for service connection under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

As discussed previously, there is no evidence of a current disability.  Further, even if the Board were to consider the Veteran's complaints of sleeplessness to be competent lay evidence of a persistent or recurrent symptom of a disability, there is no evidence that suggests that the Veteran's sleeplessness may be related to service.  The Veteran's STRs are negative for any indication of a sleep disorder in service and there is no evidence of continuity of symptomatology since service.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Further, the only evidence suggesting a link between the Veteran's sleeplessness and his service is his own statements.  However, there is no indication that the Veteran has the requisite medical knowledge to identify the etiology of his sleeplessness.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters, supra.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a sleep disability is denied.


REMAND

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board notes that during his May 2011 Board hearing, the Veteran requested that his case be held open for a period of 60 days in order for him to submit additional evidence in support of his claim.  He stated that he would be seeking private dermatology records.  To date, no such records have been received by the Board.  The Veteran also submitted two Authorization and Consent to Release Information to VA forms wherein he authorized VA to obtain records from Cosmetic Dermatology and Laser Center and Rustad Dermatology, for treatment dating back to 1952.

The Board finds that VA's duty to assist is not obviated by the Veteran's failure to provide the private treatment records, particularly in light of the fact that the Veteran's STRs show treatment for sunburns in service and the Veteran has alleged ongoing treatment for skin problems since service.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) ("Relevant records for the purpose of [38 U.S.C.A] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Accordingly, the Board finds that a remand is necessary for the AOJ to ensure that all relevant records are associated with the claims folder and considered in connection with the Veteran's claim of service connection.  Id. at 1323 ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); Loving, supra.  

The Veteran also contends that he suffers from skin cancer as a result of his exposure to ionizing radiation during military service.  He has asserted that he served aboard a ship that travelled in the vicinity of Eniwetok Atoll in the Marshall Islands in late 1953 or early 1954, after a hydrogen bomb test had taken place.  He also reported visiting Hiroshima and Nagasaki, Japan during service.  The Veteran reported that his post-service occupation was that of a mail carrier for the United States Postal Service, but indicated that he always wore long sleeved shirts to protect himself from sun exposure.

The record contains a letter from R.F., M.D., who indicated that the Veteran had been a patient of his since 1994.  Dr. R.F. stated that he has removed 27 basal cell and squamous cell carcinomas from the Veteran's skin in addition to treating hundreds of precancerous lesions with cryotherapy.  Dr. R.F. noted that the Veteran continued to develop new cancers and precancerous lesions.  Dr. R.F. opined that it was at least as likely as not that the Veteran's skin cancers and precancerous lesions were a result of radiation exposure in service.  He based his opinion on the number and location of the lesions, stating that the extensive number of lesions was consistent with a combination of both radiation exposure and ultraviolet (UV) light exposure.  Dr. R.F. also noted multiple cancers on the Veteran's scalp, trunk, and extremities, and stated that radiation exposure will cause malignant change in areas which receive less UV light exposure.  

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement--that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's skin cancers, basal and squamous cell carcinomas, are not among the 21 types of cancer potentially entitled to presumptive service connection under 38 C.F.R. §§ 3.309(d)(2).  Moreover, he is not a radiation-exposed veteran within the definition of the 38 C.F.R. § 3.309(d)(3)(ii)(A).  (Although the Veteran has asserted serving in the vicinity of Eniwetok Atoll, his service personnel records fail to show that he was a member of the garrison or maintenance forces on Eniwetok during the relevant time periods; nor does the Veteran assert that he served in such a capacity.  See 38 C.F.R. § 3.309(d)(3)(iv) (2010).)  The Veteran's basal cell and squamous cell carcinomas are, however, radiogenic diseases as identified in 38 C.F.R. § 3.311.  

Regardless of whether service connection is warranted on a presumptive basis, service connection can be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence, one of which is the requirement that the RO obtain a radiation dose estimate from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

As noted above, the Veteran has been diagnosed as having basal cell and squamous cell carcinomas.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations, and skin cancer is specifically enumerated as being a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(vii).  Accordingly, because the Veteran's basal and squamous cell carcinomas are recognized as radiogenic diseases that may be induced by ionizing radiation, and the Veteran's disease was manifested 5 or more years after his alleged exposure to ionizing radiation, see 38 C.F.R. § 3.311(b)(2)(i), (5)(iv), the development procedures set for in § 3.311 must be followed.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Here, although the agency of original jurisdiction (AOJ) requested from the National Personnel Records Center (NPRC) the Veteran's service personnel records for the purpose of confirming his radiation risk, those records were not then forwarded to VA's Under Secretary for Health for preparation of a dose estimate.  The Board has considered whether, in this case, the failure to forward the Veteran's claim to the VA Under Secretary of Health with a request for a dose estimate and opinion as to the likelihood that the Veteran's basal and/or squamous cell carcinomas are related to his claimed in-service exposure constituted harmless error, but finds that it did not.  In light of the statement from Dr. R.F., who determined that the number and location of the Veteran's cancerous and precancerous skin lesions was consistent, at least in part, with radiation exposure, the Board finds that the development procedures set forth in § 3.311(a) must be followed.  Accordingly, on remand, a dose estimate must be obtained.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

The Veteran was afforded a VA examination in March 2010 in connection with his claim of service connection for actinic keratoses.  The examiner stated she interviewed the Veteran, conducted a brief physical examination, and reviewed the claims folder.  She noted the presence of multiple age spots, actinic keratoses, and evidence of excision of prior skin lesions.  She then stated that she was unable to provide any diagnosis relating to skin cancer or precancerous lesions that may have been removed without review of the private medical evidence.  As to the veteran's age spots and actinic keratoses, the examiner stated that sun exposure was the greatest risk factor in developing these skin lesions.  She noted that the Veteran's STRs showed in-service treatment for sunburns involving the Veteran's left shoulder and lower extremities and that his post-service occupation was that of a mail carrier for the U.S. Postal Service.  The examiner then opined that the Veteran's age spots and actinic keratoses were less likely than not related to his military service, "especially given his former occupation."

Given that the matter is being remanded for further development, and in light of the fact that the examiner expressed an inability to opine regarding the Veteran's skin cancers due to the lack of private medical evidence, the Board finds that on remand, the March 2010 VA examiner should be asked to provide an addendum to her opinion that addresses the private medical evidence of record, to specifically include Dr. R.F.'s nexus opinion.  Further, the examiner should consider the Veteran's statement that he always wore long sleeves while working as a mail carrier and the Dr. R.F.'s statement that the Veteran had developed cancerous and precancerous lesions on areas of the body that receive less UV exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any skin-related disability since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should request from the Cosmetic Dermatology and Laser Center and Rustad Dermatology any treatment records related to the Veteran.  If the existing authorizations for release of such private medical records to the VA contained in the record have expired, the Veteran should be requested to sign new authorizations for release of such private medical records to VA.

3.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the AOJ should forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

4.  If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

5.  After the development in paragraphs 1 through 4 above is completed, the AOJ should contact the VA examiner who examined the Veteran in March 2010 and obtain from her an addendum to her examination report that takes into consideration all private medical evidence associated with the claims folder as well as any lay evidence, to specifically include the Veteran's assertion that he always wore long sleeves while working as a mail carrier for the U.S. Postal Service.  

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  The examiner should be asked to opine whether, based on newly associated evidence, it is at least as likely as not that any diagnosed skin condition is related to the Veteran's active military service.  

If the examiner determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the March 2010 examiner is no longer available, the Veteran should be afforded another examination in connection with his service connection claim.  The examiner should be asked to opine as to whether it is at least as likely as not that any diagnosed skin disability is related to the Veteran's active military service, to include any exposure to UV or ionizing radiation.  The examiner must indicate what evidence he/she relied upon in formulating any opinion expressed, to include any medical or treatise evidence.  The examiner must also specifically consider the Veteran's lay statement and the private medical evidence of record.  If the examiner disagrees with any private opinions of record, the examiner should state his/her reasons for that disagreement.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  (The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2010).)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


